DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 11-15 are rejected under 35 USC § 103 as being unpatentable over Lynch (Lynch; Brian et al., US 20100073328 A1) in view of Yang (Yang; Tseng-Mau et al., US 20140016071 A1). 
Regarding claim 1, Lynch discloses an electronic device (Lynch; see [0001]) comprising: 
an light transport layer 210; see Fig. 2, [0025]; Lynch describes optical sensors 250 detecting object 205 proximity and contact by the amount of light received; see [0024]); 

and an optical component in the interior region that operates 
Lynch differs from the instant invention in that Lynch describes an anisotropic cover 210 formed of multiple light-guiding channels 220 transporting light from an inner surface 225 to an outer surface 215 to present an image 207 exiting the outer surface 215, but Lynch does not specifically describe the anisotropic cover 210 as a layer of optical fibers transporting the display image to the device surface.  In addition, Lynch does not describe an optical window overlapping a portion of a transport layer (Lynch’s equivalent layer of optical fibers transporting the display light outwards). 
However, in an analogous field of endeavor, Yang discloses an electronic display device (Yang, Fig. 1, disclosing an electronic device 10 containing an image producing display 14; see [0028]), having 
an image transport layer (Yang describes a fiber optic transport layer 28 between a display layer 32 and an outer surface 34; see Fig. 2, [0034]), 
and an optical window overlapping a portion of the image transport layer (Yang, shows a display surface having an active region, or window AA over the display pixels, and an inactive region; see Fig. 1, [0033]; Yang discloses providing inactive area IA with an opaque mask or a black mask to obscure view of the underlying structure; see Fig. 2, [0038]; it would have been obvious to one of ordinary skill in the art before the effective filing date to infer the use of a coating to form the masked area, especially when considering Yang’s disclosure of applying coatings to the cover layer; see [0037]; it would have been obvious to one of ordinary skill in the art before the effective filing date that Yang’s fiber optic light guide structure in layers 28 and 30 have the property of presenting low-depth or zero-depth images on display surface 34, effectively transferring the image plane from the display plane to the electronic device surface; see [0034], [0076]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lynch’s electronic device containing a layer formed of multiple light transmitting channels guiding the display output light to the outer surface and guiding external light to a plurality of internal optical components, with Yang’s electronic display device having a fiber optic transport layer between a display layer and an outer surface and an optical window overlapping a portion of the image transport layer, especially when considering the motivation to modify Lynch with Yang arising from the stated desire to minimize or eliminate an inactive area at the edge of the display by using a layer of vertical and angled optical fibers to guide display light to the display surface including the edge areas (Yang; see [0012]). 
Regarding claim 2, Lynch and Yang disclose the electronic device defined in claim 1, 
wherein the optical window is defined by a surrounding layer on the image transport layer that has a different optical property than the optical window (Yang shows a display surface having an active region, or window AA over the display pixels, and an inactive region; see Fig. 1, [0033]; Yang describes an inactive area IA with an opaque mask or a black mask to obscure view of the underlying structure; see Figs. 2, 3, [0038], [0048]-[0049]; Yang describes light transmission through a single fiber optic light guide 80 by total internal reflection; see Fig. 4, [0063]; Yang describes a fiber optic light guide structure characterized by acceptance angle 92; see Fig. 7, [0073]; one of ordinary skill in the art before the effective filing date would have inferred a different optical property between the light guide entrance and exit surface and that of the material surrounding the light guide from Yang’s above disclosures; Further, one of ordinary skill in the art before the effective filing date would have inferred a different optical property between an active region and an inactive region which includes a black mask hiding underlying structures from view). 
The motivation to combine presented prior applies equally here. 
Regarding claim 3, Lynch and Yang disclose the electronic device defined in claim 2, 
wherein the surrounding layer on the image transport layer is opaque (Yang describes an inactive area IA with an opaque mask or a black mask to obscure view of the underlying structure; see Figs. 2, 3, [0032], [0038], [0048]-[0049]). 
The motivation to combine presented prior applies equally here.
Regarding claim 4, Lynch and Yang disclose the electronic device defined in claim 1, 
wherein the optical window passes visible light (Yang describes an active area AA containing pixels which present an image to a user; see [0032]; one of ordinary skill in the art before the effective filing date would have inferred visible light passing through an active area AA from Yang’s above disclosure). 
The motivation to combine presented prior applies equally here. 
Regarding claim 6, Lynch and Yang disclose the electronic device defined in claim 1, 
wherein the optical component receives light through the optical window and the portion of the image transport layer (Lynch shows light entering an upper surface of a light transport layer 210, with the flow arrows showing light exiting from a lower surface of the light transport layer 210 onto an optical sensor 250; see Fig. 2, [0025]; Lynch describes optical sensors 250 detecting object 205 proximity and contact by the amount of light received; see [0024]; Yang describes an active area AA containing pixels which present an image to a user; see [0032]; one of ordinary skill in the art before the effective filing date would have inferred visible light passing through a window or an active area AA from Yang’s above disclosure).
The motivation to combine presented prior applies equally here.
Regarding claim 11, Lynch discloses an electronic device (Lynch; see [0001]) comprising: 
a block of image transport layer material having an input surface and an output surface, wherein the input surface lies in a first plane and the output surface lies in a second plane that is non-parallel to the first plane (Lynch shows and describes a non-planar outer surface; see Figs. 4A, 4B, [0028]); 
and a visual output device configured to emit light into the input surface, wherein the block of image transport layer material transports the light received at the input surface to the output surface (Lynch shows light 207 exiting from an upper surface of a light transport layer 210, with the flow arrows showing light entry at a lower surface of an optically anisotropic cover, or the light transport layer 210, from a display module or visual output device 200; see Fig. 2, [0025]).
Lynch differs from the instant invention in that Lynch describes an anisotropic cover 210 formed of multiple light-guiding channels 220 transporting light from an inner surface 225 to an outer surface 215 to present an image 207 exiting the outer surface 215, but Lynch does not specifically describe the anisotropic cover 210 as a layer of optical fibers transporting the display image to the device surface.  In addition, Lynch does not describe an optical window overlapping a portion of a transport layer (Lynch’s equivalent layer of light guides transporting display light outwards). 
However, in an analogous field of endeavor, Yang discloses an electronic display device (Yang, Fig. 1, disclosing an electronic device 10 containing an image producing display 14; see [0028]), having 
an image transport layer (Yang describes a fiber optic transport layer 28 between a display layer 32 and an outer surface 34; see Fig. 2, [0034]), 
and an optical window overlapping a portion of the image transport layer (Yang, shows a display surface having an active region, or window AA over the display pixels, and an inactive region; see Fig. 1, [0033]; Yang discloses providing inactive area IA with an opaque mask or a black mask to obscure view of the underlying structure; see Fig. 2, [0038]; it would have been obvious to one of ordinary skill in the art before the effective filing date to infer the use of a coating to form the masked area, especially when considering Yang’s disclosure of applying coatings to the cover layer; see [0037]; it would have been obvious to one of ordinary skill in the art before the effective filing date that Yang’s fiber optic light guide structure in layers 28 and 30 have the property of presenting low-depth or zero-depth images on display surface 34, effectively transferring the image plane from the display plane to the electronic device surface; see [0034], [0076]). 
Regarding claim 12, Lynch and Yang disclose the electronic device defined in claim 11 further comprising: 
a window in a housing, wherein the window overlaps the output surface of the block of image transport layer material (Yang, shows a display surface having an active region, or window AA over the display pixels, and an inactive region; see Fig. 1, [0033]; Yang discloses providing inactive area IA with an opaque mask or a black mask to obscure view of the underlying structure; see Fig. 2, [0038]; it would have been obvious to one of ordinary skill in the art before the effective filing date that Yang’s active area AA over display pixels performed the function of a window allowing the user to see the displayed image).
The motivation to combine presented prior applies equally here.
Regarding claim 13, Lynch and Yang disclose the electronic device defined in claim 11 further comprising: 
a housing having an exterior surface, wherein the output surface of the block of image transport material is at the exterior surface of the housing (Yang describes a housing 12; see Fig. 1, [0029]; Yang describes an outer fiber bundle layer 30 having an outer surface 34 forming the outer surface of electronic device 10; see Figs. 1, 2, [0037]). 
The motivation to combine presented prior applies equally here.
Regarding claim 14, Lynch and Yang disclose the electronic device defined in claim 11, 
wherein the output surface of the block of image transport layer material is planar (Yang shows a planar output surface 34; see Fig. 2).
The motivation to combine presented prior applies equally here.
Regarding claim 15, Lynch and Yang disclose the electronic device defined in claim 11, 
wherein the visual output device comprises a light-emitting device selected from the group consisting of: a display, a light-emitting diode, and a laser (Lynch describes a display 32; see Fig. 2, [0039]; Yang describes a display formed of an organic light emitting diode; see [0028]).
The motivation to combine presented prior applies equally here. 

Claims 16-20 are rejected under 35 USC § 103 as being unpatentable over Meitav (Meitav; Nizan, et al., US 20220099977 A1) in view of Ukai (Ukai, Ryuji, et al., US 20200201049 A1). 
Regarding claim 16, Meitav discloses an electronic device (Meitav describes a display system 60 containing electronic elements, or an electronic device; see Fig. 2, [0007], [0066]) comprising: 
head-mounted support structures having a main portion and a side portion (Meitav describes a head-mounted display device 70 containing a main portion at enumerator 70 and a side portion at enumerator 80; see Fig. 2); 
a display in the 
and an image transport layer having an input surface at the 
Meitav differs from the instant invention in that Meitav does not disclose a display in the side portion of the head mounted display, as is described by the clause “side portion of the”. 
However, in an analogous field of endeavor, Ukai discloses an electronic display device (Ukai describes an electronic display device 100; see Fig. 1, [0039]), containing  
an image producing display in a side portion of the electronic display device (Ukai describes a light guide 230L transferring an image from a projection display 200L to a light guide plate 220 for presentation to a user eye 120; see Figs. 23A, 23B, 24, [0046]-[0049]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Meitav’s electronic device containing a light transporting layer guiding display light from an inner surface to an output surface facing an exterior region, and an optical component detecting exterior light at the inner surface of the light transporting layer, with Ukai’s electronic display device containing an image producing display in a side portion of the electronic display device, especially when considering the motivation to modify Meitav with Ukai arising from the stated desire to provide a wide eye box area capable of displaying a video having uniform luminance (Ukai; see [0004], [0008]).
Regarding claim 17, Meitav and Ukai disclose the electronic device defined in claim 16 further comprising: 
a lens mounted in the main portion of the head-mounted support structures and disposed between the output surface of the image transport layer and the eye box (Meitav describes a lens 320 as part of a waveguide assembly 260 in the main part of display 70; see Fig. 6, [0075]).
The motivation to combine presented prior applies equally here. 
Regarding claim 18, Meitav and Ukai disclose the electronic device defined in claim 16, 
wherein the head-mounted support structures have an additional side portion (Ukai describes an additional side portion, or right side portion of the head mounted display 100; see Fig. 23B, [0049]), 
the head-mounted device further comprising: 
an additional display in the additional side portion of the head-mounted support structures (Ukai describes a projection display 200R in an additional, or right side portion of head mounted display 100; see Fig. 23B, [0049]); 
and an additional image transport layer having an input surface at the additional side portion of the head-mounted support structures that receives image light from the additional display and having an output surface at the main portion of the head-mounted support structures configured to provide the image light from the additional display to an additional eye box (Meitav describes an image transport element conveying the image light from an image injection device 360 input surface 500 to an output surface 610 for presentation to an eye box at user eye 210; see Fig. 6, [0074]-[0078], [0105]; Ukai describes an additional or right side light guide 230R transferring an image from a projection display 200R to a light guide plate 220 for presentation to a user eye 120; see Figs. 23A, 23B, 24, [0046]-[0049]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 19, Meitav and Ukai disclose the electronic device defined in claim 18, 
wherein the main portion of the head-mounted support structures extend between the side portion of the head-mounted support structures and the additional side portion of the head-mounted support structures (Ukai shows a main portion of a head mounted display device containing light guiding units 230L and 230R extending from a side portion containing 200L to an additional side portion containing 200R; see Fig. 23B). 
The motivation to combine presented prior applies equally here. 
Regarding claim 20, Meitav and Ukai disclose the electronic device defined in claim 16, 
wherein the side portion of the head-mounted support structures comprise a structure selected from the group consisting of: a strap, a headband, and an eyeglass temple (Ukai shows a side portion, or an eyeglass left temple containing 200L; see Fig. 23B). 
The motivation to combine presented prior applies equally here. 

Claims 5 and 7-10 are rejected under 35 USC § 103 as being unpatentable over Lynch (Lynch; Brian et al., US 20100073328 A1) in view of Yang (Yang; Tseng-Mau et al., US 20140016071 A1) and further in view of Shiu (Shiu; Boon W. et al., US 20140166867 A1). 
Regarding claim 5, Lynch and Yang disclose the electronic device defined in claim 1, 
wherein the optical window passes 
Lynch and Yang differ from the instant invention in that Lynch and Yang do not describe the use of infrared light. 
However, in an analogous field of endeavor, Shiu discloses an electronic display device (Shiu; see [0001]) which 
uses infrared light (Shiu describes an infrared emitter and receiver; see [0027]; Shiu describes a proximity sensor that emits light 35, or infrared light, and that detects a reflected portion of that infrared light 35; se Fig. 5, [0045]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lynch’s and Yang’s electronic device containing a layer formed of multiple fiber optic transport transmitting elements guiding the display output light to the outer surface and guiding external light to a plurality of internal optical components, with Shiu’s electronic device having a proximity sensor that emits infrared light, and that detects a reflected portion of that emitted infrared light, especially when considering the motivation to modify Lynch and Yang with Shiu arising from the stated desire to provide an electronic device with multiple ambient light sensors or proximity sensors (Shiu; see [0007]). 
Regarding claim 7, Lynch and Yang disclose the electronic device defined in claim 6, 
wherein the optical component comprises a 
Lynch and Yang differ from the instant invention in that Lynch and Yang do not describe a photodiode. 
However, in an analogous field of endeavor, Shiu discloses an electronic display device (Shiu; see [0001]) containing
a photodiode (Shiu describes a light sensor 20 which is a photodiode; see Fig. 13, [0065]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lynch’s and Yang’s electronic device containing a layer formed of multiple fiber optic transport transmitting elements guiding the display output light to the outer surface and guiding external light to a plurality of internal optical components, with Shiu’s electronic device containing a photodiode, especially when considering the motivation to modify Lynch and Yang with Shiu arising from the stated desire to provide an electronic device with multiple ambient light sensors or proximity sensors (Shiu; see [0007]). 
Regarding claim 8, Lynch and Yang disclose the electronic device defined in claim 1, 
wherein the optical component light signals from an approaching object 205 entering an upper surface of the light transport layer 210, and the flow arrows showing light exiting from a lower surface of the light transport layer 210; see Fig. 2, [0025]; Lynch describes optical sensors 250 detecting object 205 proximity and contact by the amount of light received; see [0024]).
Lynch and Yang differ from the instant invention in that Lynch and Yang do not describe the optical component emitting light, as required by the term “emits”.
However, in an analogous field of endeavor, Shiu discloses an electronic display device (Shiu; see [0001]) containing
an optical component which emits light (Shiu describes an infrared emitter and receiver; see [0027]; Shiu describes a proximity sensor that emits light 35, or infrared light, and that detects a reflected portion of that infrared light 35; se Fig. 5, [0045]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lynch’s and Yang’s electronic device containing a layer formed of multiple fiber optic transport transmitting elements guiding the display output light to the outer surface and guiding external light to a plurality of internal optical components, with Shiu’s electronic device having a sensor that emits light, and that detects a reflected portion of that emitted light, especially when considering the motivation to modify Lynch and Yang with Shiu arising from the stated desire to provide an electronic device with multiple ambient light sensors or proximity sensors (Shiu; see [0007]). 
Regarding claim 9, Lynch, Yang, and Shiu disclose the electronic device defined in claim 8, 
wherein the optical component comprises a light-emitting device selected from the group consisting of: a light-emitting diode and a laser (Shiu describes an infrared emitter and receiver; see [0027]; Shiu describes a proximity sensor that emits light 35, or infrared light, and that detects a reflected portion of that infrared light 35; se Fig. 5, [0045]; Shiu describes a light sensor 20 in which a light emitter 66 is a light emitting diode; see Fig. 13, [0065]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 10, Lynch and Yang disclose the electronic device defined in claim 1, 
wherein the optical component comprises a sensor 
Lynch and Yang differ from the instant invention in that Lynch and Yang do not describe an infrared proximity sensor.
However, in an analogous field of endeavor, Shiu discloses an electronic display device (Shiu; see [0001]) containing
an infrared proximity sensor (Shiu describes a light sensor 20 as an infrared proximity sensor in which a light emitter 66 is an infrared light emitting diode; see Fig. 13, [0065]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lynch’s and Yang’s electronic device containing a layer formed of multiple fiber optic transport transmitting elements guiding the display output light to the outer surface and guiding external light to a plurality of internal optical components, with Shiu’s electronic device containing an infrared proximity sensor, especially when considering the motivation to modify Lynch and Yang with Shiu arising from the stated desire to provide an electronic device with multiple ambient light sensors or proximity sensors (Shiu; see [0007]). 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Kessler; David, et al., US 20200400943 A1, describes a system containing an HMD having an optical fiber light guide (see Fig. 1E), but does not describe a planar display’s output light conveyed to an electronic device’s outer surface through an optical fiber light guide; 
Didomenico, Leo D, US 20190353975 A1, describes a system containing an HMD, a laser source, and an optical fiber light guide (see Figs. 2, 22), but does not describe a planar display’s output light conveyed to an electronic device’s outer surface through an optical fiber light guide;
Connor; Robert A., US 20190064526 A1, describes a system containing an HMD and an optical fiber light guide (see Fig. 137, [0047]), but does not describe a planar display’s output light conveyed to an electronic device’s outer surface through an optical fiber light guide; 
Connor; Robert A., US 20190004325 A1, describes a system containing an HMD and an optical fiber light guide (see Fig. 37, [0041], [0173], [0730], [0801]), but does not describe a planar display’s output light conveyed to an electronic device’s outer surface through an optical fiber light guide; 
Ishii; Fusao, et al., US 20180372940 A1, describes a system containing an HMD, a laser light source, and an optical fiber light guide (see Figs. 4, 8, 12), but does not describe a planar display’s output light conveyed to an electronic device’s outer surface through an optical fiber light guide;
Kessler; David, et al., US 20180149862 A1, describes a system containing an HMD having an optical fiber light guide (see Fig. 1E), but does not describe a planar display’s output light conveyed to an electronic device’s outer surface through an optical fiber light guide;
Austin; Richard L et al., US 20180109783 A1, describes a system containing an HMD having an optical fiber light guide (see Fig. 1), but does not describe a planar display’s output light conveyed to an electronic device’s outer surface through an optical fiber light guide. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693